Citation Nr: 9927276	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-04 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to an increased evaluation for cervical 
strain, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1987 and from January to April 1991.  A Request for 
Information form was returned to the RO by the Chief of Naval 
Personnel in May 1997.  It includes a notation that the 
veteran served in the Persian Gulf Theater from February 12, 
1991 to March 14, 1991.  

This appeal arises from a December 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied an increased rating for 
cervical strain and service connection for bilateral hearing 
loss and a right knee disability.  

The RO granted service connection for hearing loss in the 
left ear in a January 1997 rating action.  Service connection 
for right ear hearing loss was denied.  In September 1998 the 
RO granted an increased rating to 20 percent for cervical 
strain.  

In August 1997 the RO denied service connection for a stomach 
disorder, chest pain, a skin rash and dyspnea.  The veteran 
had asserted that some of these disabilities were due to 
Persian Gulf War syndrome.  The veteran submitted a notice of 
disagreement with that determination in January 1998.  The RO 
issued a statement of the case in May 1998.  The claims 
folder does not include a substantive appeal as to those 
issues.  Since an appeal of those issues has not been 
perfected as of this date, those issues will not be 
considered by the Board at this time.  

The issue of entitlement to an increased evaluation for 
cervical strain is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran does not have a hearing loss in the right ear 
for VA compensation purposes.  



2.  The claim for service connection for a right knee 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The veteran's claimed right hearing loss has not met the 
threshold requirements for establishing hearing loss as a 
disability for VA purposes.  38 C.F.R. § 3.385 (1998).  

2.  The claim of entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss and arthritis, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  





Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.   38 C.F.R. 
§ 3.303(d)(1998).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing 
Murphy, at 81).

In determining whether a claim is well rounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Entitlement to service connection for 
right ear hearing loss.

Factual Background

On service entrance examination in August 1970 the veteran's 
ears were noted to be normal.  The audiological evaluation 
revealed, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
*
20

A Report of Physical Examination in service in September 1980 
revealed that the veteran's ears were normal.  An 
audiological evaluation revealed, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
35

A Reference Audiogram performed in service in May 1982, 
revealed, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
35

A Hearing Conservation Data sheet dated in February 1983 
revealed, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
20
20

A Hearing Conservation Data sheet dated in February 1983 
revealed, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
20
20

A Hearing Conservation Data sheet dated in November 1986 
revealed, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
30

On service separation examination in February 1987, an 
audiological evaluation revealed, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
30

A Reference Audiogram dated in May 1990 while the veteran was 
serving in the reserves, reveals pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
20

A Report of Medical Examination in August 1992, included an 
audiogram which revealed, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
25

A VA audiological evaluation was performed in June 1995.  The 
veteran gave a history of having noticed a gradual decrease 
in his hearing acuity for 7-8 years.  There was no tinnitus.  
He had a history of noise exposure in Vietnam and the 
military.  

While in the service he was involved in external 
communications.  He occasionally used power tools, but used 
ear protection.  He had no occupational exposure to noise.  
He had difficulty hearing in groups.  He had to increase the 
volume of the television and telephone.  He did not have 
hearing aids.  An audiogram revealed, pure tone thresholds, 
in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
35
30

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear.  The VA examiner summarized that 
the veteran had a mild to moderate bilateral sensorineural 
hearing loss.  

The veteran also submitted a hearing evaluation from Roseburg 
Audiology which was performed in June 1995.  

The veteran underwent a VA audiology examination in November 
1996.  He reported that his hearing loss had been in progress 
from 10 to 12 years.  There was no tinnitus or trauma.  
Reportedly he had a history of exposure to noise in service 
only.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
35
30







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner diagnosed a mild to 
moderate bilateral sensorineural hearing loss.





Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran currently has a hearing loss in 
the right ear for VA compensation purposes.  As a threshold 
matter, in order for service connection to be granted, the 
veteran must initially demonstrate a current hearing deficit 
as provided under the provisions of 38 C.F.R. § 3.385.  

Based upon the most recently conducted VA audiometric 
examination which took place in November 1996, the veteran's 
right hearing acuity did not meet the threshold requirements 
of 38 C.F.R. § 3.385 for establishing hearing impairment to 
the point that entitlement to service connection may be 
considered by VA regulation.  

The auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz was not 40 decibels or greater, and 
the auditory thresholds for 3 of the frequencies, 500, 1000, 
2000, 3000, or 4000 Hertz was not 26 decibels or greater.  
The speech recognition scores using the Maryland CNC Test was 
96 percent.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  

In the absence of evidence of a current hearing disability in 
the right ear satisfying the threshold requirements of 
38 C.F.R. § 3.385, the Board concludes that the claim of 
entitlement to service connection for a right hearing loss 
must be denied by operation of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


II.  Entitlement to service connection 
for a right knee disability.
Factual Background

In service in February 1984 the veteran complained of right 
knee pain.  He indicated that he had had pain in the right 
knee for the past three and a half to four years.  It was 
worse when he squatted.  Physical examination of the right 
knee revealed subpatellar clicking or crepitus with knee 
bends.  His ligaments were intact.  Both knees had loose 
anterior cruciate ligaments.  Collateral ligaments were 
intact.  There was no swelling.  Patellar pressure test was 
negative.  X-rays of the right knee were within normal 
limits.  The diagnosis was chondromalacia patellae.  

The report of general medical examination for separation from 
service in February 1987 shows that the clinical evaluation 
of the lower extremities was normal.  A general medical 
examination conducted in January 1989 was also negative for 
any lower extremity abnormalities.  On the report of medical 
history portion of this examination the veteran denied a 
history of "trick" or locked knee. He reported that he was 
in excellent health and not on any medications.  A 
quadrennial examination conducted in August 1992 shows there 
were no lower extremity abnormalities.  The veteran denied a 
history of "trick" or locked knee, and reported that he was 
in good health and under no medications.

Private medical records from October 1992 show that the 
veteran slipped on a metal plate at work and twisted his 
right knee.  A Grade II medial collateral ligament strain and 
a possible meniscus tear were diagnosed.  His right knee pain 
was adversely affecting his ability to continue playing 
racquet ball and jog.  A November clinical record shows the 
examiner considered that the veteran must avoid or stop all 
athletic activities.

The VA November 1996 examination report noted that the 
veteran was status post arthroscopy for partial medial 
meniscectomy.  The right knee was status-post arthroscopy, 
probably for partial medial meniscectomy.  The right knee 
also has some degenerative arthritis.  

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for a right 
knee disability must be denied as not well grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  The claimant does not meet this burden by merely 
presenting his lay opinion because such evidence does not 
constitute competent medical authority.  Espiritu, 2 Vet. 
App. 492.  Consequently, lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim, Tirpak, 2 Vet. App. at 611, the 
absence of cognizable evidence renders the veteran's claim 
not well grounded.

The Board notes that the veteran has not submitted any 
competent medical evidence to show that under any of the 
various laws and regulations pertaining to service connection 
claims, he has a chronic acquired disability of the right 
knee related to his period of active service.  In this 
regard, the Board notes that during his first period of 
service, the veteran reported for treatment of right knee 
symptoms; however, no chronic acquired disorder was found.  
The examiner provided a diagnosis of chondromalacia, a 
disorder not shown at the time of the 1987 separation 
examination, at which time no abnormality of the right lower 
extremity was found on examination.  

Moreover, on later dated comprehensive examinations conducted 
in 1989 and 1992, not only were no right lower extremity 
disorders found, the veteran specifically denied a history of 
any knee symptomatology.  No chronic right knee disorder was 
shown.
Private medical documentation dated in October 1992, 
conducted two months after his last general medical 
examination under military auspices when no right lower 
extremity abnormalities were found and the veteran again 
denied any knee symptomatology, the veteran required 
treatment for right knee injury sustained while pumping gas 
at work, and such injury affected his ability to continue 
with athletics.  He required surgery.  Neither VA nor non-VA 
or private competent medical authority has linked the 
veteran's current right knee disability to transient 
symptomatology complained of in service many years earlier.

The only evidence of record linking a current right knee 
disability to service is the veteran's own opinion.  The 
veteran has not been shown to have the requisite medical 
training to opine as to a diagnosis or its etiology.  He is 
clearly asserting a fact which is beyond his competence to do 
so.  King, Espiritu, supra.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Grivois, the appellant's 
lay opinion is an insufficient basis upon which to find this 
claim well grounded.  Espiritu, King.

Accordingly, as a well grounded claim must be supported by 
evidence and not merely allegations, Tirpak, the appellant's 
claim for service connection for a right knee disability must 
be denied as not well grounded.

As the appellant has not submitted a well grounded claim of 
entitlement to service conection for a right knee disability, 
the doctrine of reasonable doubt has no application to his 
case.


ORDER

Service connection for a right ear hearing loss is denied as 
a matter of law.  

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a right knee 
disability, the appeal is denied.

REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran is also seeking an increased rating for cervical 
strain.  An allegation of increased disability is sufficient 
to establish a well grounded claim.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  In reviewing the claims folder the 
Board has noted that the veteran complains of neck and 
bilateral upper extremity pain.  He has also repeatedly 
reported numbness and tingling in his hands.  The veteran has 
been examined and treated by both orthopedist and 
neurologist.  His disability has variously been diagnosed as 
carpal tunnel syndrome, possible cervical radiculopathy, 
thoracic outlet syndrome and epicondylitis.  

The medical evidence related to these disabilities is 
contradictory.  In December 1988 a VA electromyography 
examination report includes an impression of bilateral carpal 
tunnel syndrome, minimal right ulnar neuropathy and no 
evidence of lower cervical radiculopathy.  May 1992 VA X-rays 
revealed mild degenerative arthritic changes of the lower 
cervical spine.  A VA Fee basis neurology examination in May 
1992 included an impression of complaints of neck pain and 
arm paresthesias of uncertain etiology, rule out cervical 
radiculopathy and carpal tunnel syndrome.  

A VA orthopedic evaluation in June 1992 include a diagnosis 
of chronic neck pain with occasional upper extremity systems 
which probably represented a moderate thoracic outlet 
syndrome.  A magnetic resonance imaging in June 1992 revealed 
a small left laterally located herniated nucleus pulposus at 
C7-T1.  

A VA examination in November 1994 included a diagnosis of a 
history of neck pain.  The examiner noted in his diagnosis 
that the cervical roots were "probably alright."  Upper 
extremity symptoms were diagnosed as "probable peripheral 
nerve symptoms."  A subsequent VA joint examination in 
November 1995 merely reiterated that diagnosis.  A VA spine 
examination included an impression of bilateral thoracic 
outlet syndrome aggravated by injury 1987 and no evidence to 
support the diagnosis of carpal tunnel syndrome or cervical 
spondylosis as a cause for numbness in the hands.  December 
1995 VA X-rays revealed significant narrowing of C3-4 disk 
space with posterior subluxation of C3 on C4 of 2-3 mm. It 
did not appear to produce a significant bony stenosis.  

A VA examination was performed in November 1996.  In his 
assessment the VA examiner noted a history of neck pain 
diagnosed as chronic muscular strain superimposed on 
degenerative instability.  Cervical nerve roots did not have 
any impairment but there was a suggestion of some moderate 
cervical nerve root irritation.  A VA electromyography study 
was noted to be normal.  

In May 1997 a report of a VA general examination included a 
diagnosis of mild lateral epicondylitis and chronic neck pain 
with no neural abnormalities detected on EMG, nerve 
conduction or MRI.  Depression and chronic pain syndrome were 
also diagnosed.  An October 1996 EMG concluded that it was a 
normal study with no evidence of left cervical radiculopathy 
or common left upper extremity entrapment neuropathies.  

The Board is unable to determine based on the evidence of 
record whether or not the veteran's symptoms of numbness and 
tingling in the upper extremities are related to his service 
connected cervical strain.  The service medical facility 
records from October 1987 reveal that the veteran slipped on 
the stairs in October 1987.  

The veteran was on reserve duty at the time.  He did not fall 
but landed on his feet.  He complained of stiffness to his 
neck.  He specifically denied any complaints of numbness or 
tingling in the extremities immediately after the incident 
when he requested treatment for his neck.  

In order to properly evaluate the veteran's claim for an 
increased rating it is necessary to determine if there is a 
neurological or vascular component which affects the 
veteran's upper extremities.  The RO assigned the current 
rating based on limitation of motion of the cervical spine.  
If the veteran's cervical strain includes radiculopathy of 
the cervical spine evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 would be more appropriate.  If the 
veteran has thoracic outlet syndrome or neuropathy of the 
upper extremities related to his cervical strain the 
disability might more appropriately be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 for limitation motion and neck 
pain and 38 C.F.R. § 4.124a, Diagnostic Code 8516 for any 
involvement of the ulnar nerve.  

Remand of the veteran's claim for an increased rating is 
necessary in order to clarify the diagnosis of the veteran's 
cervical strain and to determine what if any casual 
relationship exists between the cervical strain and the 
symptoms of numbness and tingling in the upper extremities.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held that 
the duty to assist the veteran in obtaining available facts 
and evidence to support his claim includes obtaining 
pertinent evidence that applies to all relevant facts.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  This duty also 
includes providing additional examinations by a specialist 
when recommended or indicated.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him in the recent past for his 
cervical strain and numbness and tingling 
of the upper extremities.  With any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified by the veteran whose records 
have not previously been obtained.  
Regardless of the veteran's response, the 
RO should all outstanding VA treatment 
reports.

2.  The RO should arrange for VA 
orthopedic and neurological examinations 
of the veteran by appropriate specialists 
to determine the nature and extent of 
severity of his service-connected 
cervical strain as well as the etiology 
of any neurological symptomatology found 
on examination.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  Any further indicated 
special studies should be conducted.  
Copies of any recent nerve conduction or 
EMG studies should be made available to 
the examiner.  The examination should 
include all appropriate diagnostic 
testing.  Range of motion studies of the 
cervical spine should be conducted.  The 
examiners is requested to indicate what 
is defined as normal range of motion of 
the cervical spine.  The examiners must 
report range of motion in degrees of arc 
and designate any portion of the arcs of 
motion which are painful.  The examiners 
should report any symptoms of cervical 
intervertebral disc syndrome.  

The examiners should comment on any 
functional impairment caused by pain and 
whether or not any complaints of pain are 
supported by adequate pathology.  After 
reviewing the claims folder and examining 
the veteran the examiners are requested 
to render an opinion as to whether or not 
it is at least as likely as not that the 
veteran's symptoms of numbness and 
tingling in the upper extremities are 
causally related to the veteran's 
cervical strain.  Any opinions expressed 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for an increased 
rating for cervical strain with 
consideration of the Court's holdings in 
Esteban v. Brown, 6 Vet. App. 259 (1994), 
and Bierman v. Brown, 6 Vet. App. 125 
(1994).  The RO should also document its 
consideration of 38 C.F.R. § 3.321(b)(1) 
(1998).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







